DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on August 4, 2022, claims 11-24 are pending. Claims 1-10 are canceled. New claims 11-23 were added. 

Response to Arguments
Applicant's arguments filed August 4, 2022 relating to new claims 11-12,16 and 22-24 have been fully considered but they are not persuasive. Generally, Applicant argues that the Shouldice reference (US 2018/0106897 A1) along with the other previously cited prior art does not identify an identification target. However, Shouldice explicitly discloses identification of a human from characteristic signals (Shouldice, inter alia, Title, Abstract; Summary, [0029-0033]). As such, continues to anticipate the features of claims 11-12, 16 and 22-24. Please see the rejection section below for details and mapping of each claim element. No new art is cited at this time yet for the rejections of claims 11-12,16 and 22-24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12,16 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shouldice et al, United States Patent Application Publication No. US 2018/0106897 A1.

Regarding claim 11, Shouldice discloses an identification device (Figs. 23A-23C, RPT device, #4000) comprising: 
at least one memory storing instructions (Fig. 23C, memory, #4260); and 
at least one processor connected to the at least one memory and configured to execute the instructions to (Fig. 23C, central controller, #4230; Detailed Description, [0369]):
 measure pulse-wave information (Figs. 4-7, Detailed Description, [0238-0251], “For the case of a plurality of sensors cooperating, such as communicating over a wired or wireless link (either continuously or as part of a pairing process) such in a system with a control processor either remotely located or co-located with a sensor, characteristic biometric parameters can be used to dynamically adjust the performance of one or more sensors in order to optimise the physiological recognition of independent human sources, and to reject other sources….For example, adjustable parameters may include the range gating pulse timing and emitted power levels (within allowable regulatory limits) or RF detection frequency (e.g., center frequency) of the sensors. Such changes are most easily achieved on a digitised sensor design, although control signals could be provided to an analog sensor device that is configured to allow this.”); 
generate factor information by using the measured pulse-wave information and estimated pulse-wave information (Figs. 4-7, Detailed Description, [0151-0211], “FIG. 4 outlines a system for calculating human biometric characteristics from physiological parameters and optionally by combining behavioural characteristics (e.g., patterns of daytime activity, location, spikes or changes in heart rate/respiration rate at particular times of the day). A daytime signal may contain both physiological signals as well as behavioral data. It can be seen that sleep time and daytime detection can be combined or considered separately, depending on the available sensors and desired use case.”); and
 identify an identification target based on the generated factor information (Figs. 4-7, Detailed Description, [0151-0211], “Based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate. A statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid (and grant or check an associated authorisation level—or refer to a separate database for same) or to reject the biometric (not authenticate the user).”).  

Regarding claim 12, Shouldice further discloses wherein the factor information is a parameter that expresses a relationship between states of an biological subject at a plurality of timings (Figs. 4-7, Detailed Description, [0151-0211], “FIG. 4 outlines a system for calculating human biometric characteristics from physiological parameters and optionally by combining behavioural characteristics (e.g., patterns of daytime activity, location, spikes or changes in heart rate/respiration rate at particular times of the day). A daytime signal may contain both physiological signals as well as behavioral data. It can be seen that sleep time and daytime detection can be combined or considered separately, depending on the available sensors and desired use case.”).

Regarding claim 16, Shouldice further discloses wherein the factor information is information regarding a change in blood inside blood vessels of the identification target. (Detailed Description, [0129], “4.5 Blood Pressure Parameters [0130] a. Derived from a wearable photoplethysmography based sensor”; photoplethysmography based sensor measures change in volume of blood flow).

Regarding claim 22, Shouldice discloses an identification device (Figs. 23A-23C, RPT device, #4000) comprising: 
at least one memory storing instructions (Fig. 23C, memory, #4260); and 
at least one processor connected to the at least one memory and configured to execute the instructions to (Fig. 23C, central controller, #4230; Detailed Description, [0369]):
measure pulse-wave information (Figs. 4-10, Detailed Description, [0238-0251], “For the case of a plurality of sensors cooperating, such as communicating over a wired or wireless link (either continuously or as part of a pairing process) such in a system with a control processor either remotely located or co-located with a sensor, characteristic biometric parameters can be used to dynamically adjust the performance of one or more sensors in order to optimise the physiological recognition of independent human sources, and to reject other sources….For example, adjustable parameters may include the range gating pulse timing and emitted power levels (within allowable regulatory limits) or RF detection frequency (e.g., center frequency) of the sensors. Such changes are most easily achieved on a digitised sensor design, although control signals could be provided to an analog sensor device that is configured to allow this.”); 
generate factor information based on an ejection wave included in the pulse-wave information and a reflected wave corresponding to the ejection wave (Figs. 4-10, Detailed Description, [0151-0211], “FIG. 8 illustrates signals of heart rate (upper panel) and breathing rate (lower panel) for a subject “User A” during a sleep session (approx. 8.3 hours), recorded using a non-contact pulsed continuous wave RF sensor at <1.8 m distance. FIG. 9 presents the associated heart rate and breathing rate histograms for “User A”. FIG. 10 illustrates signals with heart rate and breathing rate for a different subject “User B” during a sleep session (just over 6 hours), and associated heart rate and breathing rate histograms in FIG. 11. Such signals may be evaluated by the processing of the present technology.. During enrollment of a system using a non-contact or minimal contact sensor in the bedroom, a subject could be asked to perform a specific breathing exercise in front of the sensor—e.g., a guided deep breathing signal. The system can enrol a user when guided with a specific deep or shallow breathing pattern of a defined inspiration/expiration period and depth. The level of coherence with the detected heart rate signal and other HR features could be used as a baseline input. A more complex enrolment would require recording a longer period of spontaneous breathing (e.g., an overnight signal) in order to train the system and/or monitor daytime sensor data.”; See also Detailed Description,  [0282], “An example sensor system outputs two analogue voltage signals, which represent the I and Q signals of the sensor. The sensor operates by generating two short pulses of radio frequency energy at 10.5 GHz. The first pulse acts as the main transmit pulse, and the second pulse is the mixer pulse. The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor. The distance traveled by the echo pulse introduces time delay in the arrival of the echo signal back at the sensor.”); and
 identify a identification target based on the generated factor information (Figs. 4-10, Detailed Description, [0151-0211], “Based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate. A statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid (and grant or check an associated authorisation level—or refer to a separate database for same) or to reject the biometric (not authenticate the user).”).   

Regarding claim 23, Shouldice further discloses wherein the factor information is time difference information representing a time difference between the ejection wave and the reflected wave (See inter alia, Background, [0003-0022], “Continuous wave (CW) Doppler radar motion sensors emit a continuous wave radio frequency (RF) carrier and mix the transmitted RF with the return echoes to produce a difference frequency equal to the Doppler shift produced by a moving target.”; Detailed Description,  [0282], “An example sensor system outputs two analogue voltage signals, which represent the I and Q signals of the sensor. The sensor operates by generating two short pulses of radio frequency energy at 10.5 GHz. The first pulse acts as the main transmit pulse, and the second pulse is the mixer pulse. The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor. The distance traveled by the echo pulse introduces time delay in the arrival of the echo signal back at the sensor.”).

Regarding claim 24, Shouldice discloses a non-transitory recording medium storing a program  (Fig. 23C, memory, #4260; Detailed Description, [0391]) for causing a computer to execute processing of: 
measuring pulse-wave information (Figs. 4-10, Detailed Description, [0238-0251], “For the case of a plurality of sensors cooperating, such as communicating over a wired or wireless link (either continuously or as part of a pairing process) such in a system with a control processor either remotely located or co-located with a sensor, characteristic biometric parameters can be used to dynamically adjust the performance of one or more sensors in order to optimise the physiological recognition of independent human sources, and to reject other sources….For example, adjustable parameters may include the range gating pulse timing and emitted power levels (within allowable regulatory limits) or RF detection frequency (e.g., center frequency) of the sensors. Such changes are most easily achieved on a digitised sensor design, although control signals could be provided to an analog sensor device that is configured to allow this.”); First named inventor: Tetsuri AriyamaPage 6 Serial no. 16/629,080 
Filed 01/07/2020 generating factor information by using the measured pulse-wave information and estimated pulse-wave information (Figs. 4-10, Detailed Description, [0115-0211], “Ideally, a low user impact device is used, such that it is suitable for daily monitoring over a long period of time (e.g., days, months or years). [0117] b. The HR data is analyzed to product heart rate variability (HRV) estimates.... Energy expenditure may be estimated by combing heart rate and GSR data in conjunction with a step counter…FIG. 8 illustrates signals of heart rate (upper panel) and breathing rate (lower panel) for a subject “User A” during a sleep session (approx. 8.3 hours), recorded using a non-contact pulsed continuous wave RF sensor at <1.8 m distance. FIG. 9 presents the associated heart rate and breathing rate histograms for “User A”. FIG. 10 illustrates signals with heart rate and breathing rate for a different subject “User B” during a sleep session (just over 6 hours), and associated heart rate and breathing rate histograms in FIG. 11. Such signals may be evaluated by the processing of the present technology.. During enrollment of a system using a non-contact or minimal contact sensor in the bedroom, a subject could be asked to perform a specific breathing exercise in front of the sensor—e.g., a guided deep breathing signal. The system can enrol a user when guided with a specific deep or shallow breathing pattern of a defined inspiration/expiration period and depth. The level of coherence with the detected heart rate signal and other HR features could be used as a baseline input. A more complex enrolment would require recording a longer period of spontaneous breathing (e.g., an overnight signal) in order to train the system and/or monitor daytime sensor data.”); and
 identifying an identification target based on the generated factor information (Figs. 4-10, Detailed Description, [0151-0211], “Based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate. A statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid (and grant or check an associated authorisation level—or refer to a separate database for same) or to reject the biometric (not authenticate the user).”).   




Allowable Subject Matter
Claims 13-15 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, the prior art of record does not disclose an identification device according to claim 11, wherein the at least one processor is configured to execute the instructions to calculate the estimated pulse-wave information based on biological model information represented by equation 1 and equation 2, wherein the equation 1 is expressed by 

    PNG
    media_image1.png
    17
    243
    media_image1.png
    Greyscale

the equation 2 is expressed by
 
    PNG
    media_image2.png
    17
    178
    media_image2.png
    Greyscale

t represents a timing,
 xt represents a state of the biological subject at a timing t,
 yt represents measurement information measured in relation to the identification target,First named inventor: Tetsuri AriyamaPage 3 Serial no. 16/629,080 Filed 01/07/2020 
 6t represents a value of a parameter used in calculating a state at the timing t from a state at a timing (t-1),
 vt represents an error relating to process g, and 
wt represents an error relating to process h.

The remaining claims are dependent off of claim 13 and would be allowable as a result of their dependencies.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626